                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      ABILENE DIVISION

EDWARD G., 1                                                §
                                                            §
                            Plaintiff,                      §
                                                            §
v.                                                          §     Civil Action No. 1:18-CV-00038-BP
                                                            §
ANDREW M. SAUL, COMMISSIONER                                §
OF SOCIAL SECURITY, 2                                       §
                                                            §
                            Defendant.                      §


                               MEMORANDUM ORDER AND OPINION

         Pursuant to 42 U.S.C. § 405(g), the plaintiff seeks judicial review of the decision of the

Commissioner of Social Security, who denied his application for supplemental security income

under Title XVI. The Senior United States District Judge reassigned this case to the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c). The parties have unanimously consented to the

jurisdiction of the United States Magistrate Judge. (Doc. 14). After considering the pleadings,

briefs, and administrative record, this Court vacates the decision of the Commissioner and remands

the case for further administrative review.

                                       I. STATEMENT OF THE CASE

         Plaintiff filed an application for SSI on March 26, 2012, alleging impairments that were

disabling as of April 15, 2004. That application was denied initially and after reconsideration. The



         1
           To protect the privacy of plaintiffs in social security cases, the undersigned identifies the Plaintiff only by
first name and last initial.
         2
           Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action
survives regardless of any change in the person occupying the office of Commissioner of Social Security).Title II
governs disability insurance benefits. See 42 U.S.C. §§ 401-34.


                                                            1
plaintiff requested a hearing, which was held before an Administrative Law Judge on July 18,

2013. A second hearing was scheduled for May 1, 2014 after a consulting examination was

recommended during the first hearing. However, an expected medical expert did not appear, and

so the ALJ held a third hearing on July 18, 2014 with an impartial medical expert and a vocational

expert. The ALJ issued a decision on September 20, 2014 finding plaintiff was not disabled, but

the Appeals Council reviewed and then remanded the case to the ALJ for further testimony from

a consulting examining physician. The ALJ held another hearing on August 31, 2016, with

appearances from a vocational expert, the consulting examiner, the plaintiff, and a non-attorney

representative for the plaintiff. The ALJ then issued a decision on May 17, 2017 finding plaintiff

not disabled.

       Specifically, the ALJ found during step one that the plaintiff had not engaged in substantial

gainful activity after the application date. (Doc. 13-1, 18). At step two, the ALJ found that he had

the severe impairments of a history of hepatitis C, cirrhosis of the liver, amputation of (non-

dominant) left hand at the wrist, and obesity. Id. In the third step, the ALJ found those severe

impairments did not meet and were not equivalent to any listed impairments. (Doc. 13-1, 20). The

third step analysis continued with the ALJ determining the claimant retained the residual functional

capacity to perform light work with limitations on climbing ramps and stairs, balancing, stooping,

kneeling, crouching, crawling, climbing ladders, ropes and scaffolds, reaching to work above his

head, and handling and feeling with his (amputated) left hand. (Doc. 13-1, 21). Those restrictions

led the ALJ to determine at the fourth step that the plaintiff could not return to a previous job, but

that there are jobs in the national economy he could perform. (Doc. 13-1, 26-27). The ALJ

therefore determined that the plaintiff was not under a disability between the application date and

the date the decision was issued. (Doc. 13-1, 28).



                                                  2
       The plaintiff then applied again to the Appeals Council, which denied review on January

17, 2018. Therefore, the ALJ’s decision is the Commissioner’s final decision and is properly before

the Court for review. Higginbotham v. Barnhart, 405 F.3d 332, 334 (5th Cir. 2005) (“[t]he

Commissioner’s final decision includes the Appeals Council’s denial of [a claimant’s] request for

review”).

                                II. FACTUAL BACKGROUND

       According to the pleadings, testimony at the administrative hearing, and administrative

record, the plaintiff was 49 years old and living in a group home at the time of the final

administrative hearing. He had employment history in maintenance and janitorial work. He

believes his physical impairments render him disabled under the Act.

                                III. STANDARD OF REVIEW

       A person is disabled if they are unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. §§ 1382(c)(a)(3)(A), 423 (d)(1)(A) (2012). “‘Substantial gainful

activity’ is work activity involving significant physical or mental abilities for pay or profit.”

Masterson v. Barnhart, 309 F.3d 267, 271 n.2 (5th Cir. 2002); 20 C.F.R. § 404.1572(a)-(b).

       To evaluate a disability claim, the Commissioner follows a “five-step sequential analysis

to determine whether (1) the claimant is presently working; (2) the claimant has a severe

impairment; (3) the impairment meets or equals an impairment listed in appendix 1 of the social

security regulations; (4) the impairment prevents the claimant from doing past relevant work; and

(5) the impairment prevents the claimant from doing any other substantial gainful activity.” Audler

v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007); see also 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). “The claimant bears the burden of showing [they are] disabled through the first four
                                                3
steps of the analysis; on the fifth, the Commissioner must show that there is other substantial work

in the national economy that the claimant can perform.” Audler, 501 F.3d at 448. Before

proceeding to steps 4 and 5, the Commissioner must assess a claimant’s RFC. Perez v. Barnhart,

415 F.3d 457, 461 (5th Cir. 2005). RFC is defined as “the most [a claimant] can still do despite

[the claimant’s] limitations.” 20 C.F.R. § 416.945(a)(1).

       This Court’s review of the Commissioner’s decision to deny disability benefits is limited

to an inquiry into whether substantial evidence supports the Commissioner’s findings, and whether

the Commissioner applied the proper legal standards. Waters v. Barnhart, 276 F.3d 716, 718 (5th

Cir. 2002) (citing Estate of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000)). Substantial

evidence “is more than a mere scintilla and less than a preponderance” and includes “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Newton v. Apfel,

209 F.3d 448, 452 (5th Cir. 2000); Watson v. Barnhart, 288 F.3d 212, 215 (5th Cir. 2002). If

substantial evidence supports the Commissioner’s findings, then the findings are conclusive and

the Court must affirm the Commissioner’s decision. 42 U.S.C. § 405(g); Richardson v. Perales,

402 U.S. 389, 390 (1971); Newton, 209 F.3d at 452. The Court may not reweigh the evidence, try

the issues de novo, or substitute its judgment for the Commissioner’s, even if the Court believes

that the evidence weighs against the Commissioner’s decision. Masterson, 309 F.3d at 272.

Moreover, “[c]onflicts in the evidence are for the Commissioner and not the courts to resolve.”

Newton, 209 F.3d at 452.

                                        IV. DISCUSSION

       The plaintiff alleges the RFC assessed by the ALJ is unsupported by substantial evidence

because it does not sufficiently incorporate all limitations assessed by acceptable medical sources.

The plaintiff first argues that there is no evidence provided by an acceptable medical source

indicating he can “use his left arm as a guide or support” as asserted by the ALJ in the RFC. While
                                                 4
it is true that the ALJ does not cite or quote a physician stating that the plaintiff can use his arm in

this way, he does discuss testimony and evidence from acceptable medical sources that the plaintiff

is capable of medium work and able to move, life, carry, and handle objects even with only one

hand. (Doc. 13-1, 24-26). While the Commissioner states that the “ALJ’s hypothetical question to

the vocational expert (VE) included Plaintiff’s inability to use his left arm[,]” the actual

hypothetical question included no use of his (absent) left hand, but did state that “the [left] arm

can be used as a support or a guide[.]” (Docs. 20, 6; 13-1, 60).

        The Commissioner argues that the RFC is an appropriate synthesis of the available

evidence. (Doc. 20, 5). However, “the Commissioner must show that there is other substantial

work in the national economy that the claimant can perform” after finding a claimant cannot return

to past relevant work. Audler, 501 F.3d at 448. Thus, the duty is on the Administration to show

there are other available jobs a claimant can perform at the fifth step. Id. This is commonly done

by articulating the hypothetical question to the VE to determine which jobs a person with the

specific abilities and deficits of the claimant might successfully perform. However, here the

hypothetical question includes a capacity which is not tied to any acceptable medical opinion by

the ALJ.

        Rather than point to a medical record indicating such capability, the Commissioner argues

that any error is harmless because “it is inconceivable that a different administrative conclusion

would have been reached absent the error.” (Doc. 20, 8) quoting Bornette v. Barnhart, 466 F. Supp.

2d 811 (E.D. Tex. Nov. 28, 2006). The Commissioner claims such a different conclusion is

inconceivable because the claimant has worked at other jobs post-amputation and stopped working

at his most recent job because of incarceration and not inability to perform the required tasks.

(Doc. 20, 6). However, the Commissioner does not provide evidence—or even argue—that his

condition is unchanged or substantially similar to these earlier employments. The amputation of
                                                   5
his hand is one of four impairments classified as severe by the ALJ, and the Commissioner offers

no argument that those impairments in combination would never result in a disability

determination. If anything, the Commissioner argues that the plaintiff did not carry his burden of

showing an inability to return to past relevant work, but the ALJ disagrees with that assessment.

(Doc. 13-1, 26). The Commissioner bears the burden to show that there are jobs which a claimant

can perform, and the mechanism used in this case to do so incorporated unsubstantiated

conclusions about the Plaintiff’s capacity to use his left arm.

                                        V. CONCLUSION

       Although “[p]rocedural perfection in administrative proceedings is not required[,]” the

imperfections in this case resulted in VE testimony that may not have been entirely applicable

given the plaintiff’s condition, and on which the ALJ explicitly relied. Audler 501 F.3d at 448. It

is therefore ORDERED that the decision of the Commissioner of Social Security is VACATED,

and this case is REMANDED for further administrative review.

       SO ORDERED.

       Dated September 3, 2019.




                                              ____________________________________
                                              Hal R. Ray, Jr.
                                              UNITED STATES MAGISTRATE JUDGE




                                                  6
